Citation Nr: 1711162	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-49 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1981 to April 1984, and from April 1989 to June 1991.  His awards and decorations include a Combat Action Ribbon (second award), among others.   

This case comes before the Board of Veteran's Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, for reasons stated below remand is necessary in order to obtain outstanding treatment records.  The Board notes that the Veteran is currently incarcerated and despite attempts by VA he has not been able to report to a hearing or medical examination.  

The Veteran stated in his October 2008 Application for Compensation that he was diagnosed with PTSD at the "V.A[.] Center in Baton Rouge [Louisiana]" in 2004.  It is unclear if the Veteran was referring to the VA Medical Center (VAMC) or the Vet Center.  To date, other than for the period from July 2006 to October 2008, it appears that comprehensive VA treatment records have not been associated with the claims file.  Of note, an August 2006 mental health note reflects a diagnosis of major depressive disorder, rule out PTSD.  This is not a diagnosis of PTSD, and it is noteworthy that the treatment note itself only discusses stressors related to the Veteran's post-service work as a detective.  

In addition, the Veteran stated in a VA Form 21-4142, dated April 2009, that he attended counseling sessions for PTSD in service while stationed at Camp Lejeune, North Carolina, and Parris Island, South Carolina.  Review of the record does not reveal mental health records from these locations.  

The Veteran also asserted that he underwent private treatment for his claimed PTSD symptoms from 2006 to 2007.  Of record are September 2006 and February 2007 statements from Granberry Counseling Centers, indicating private counseling from June 2006 through February 2007.  However, no additional records other than the two statements are associated with the claims file.  
 
Further, the Veteran is currently incarcerated at Federal Correctional Institution (FCI) Petersburg.  The evidence of record indicates that he may have a history of counseling at this institution; however, no prison records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the claims file, to specifically include records from the Baton Rouge VAMC dated from 2004.  Records from the Vet Center in Baton Rouge should also be requested with the Veteran's assistance.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain relevant mental health records generated while the Veteran was in the Marine Corps, to specifically include any mental health records from Camp Lejeune and Parris Island noted in the Veteran's April 2009 VA Form 21-4142.  All efforts to obtain these records must be documented in the claims file.

3.  Ask the Veteran to submit an authorization for the release of all relevant private treatment records, including those from Granberry Counseling Centers.  All efforts to obtain these records must be documented in the claims file.

4.  Ask the Veteran to submit an authorization for the release of all relevant records from the Petersburg FCI since the date of his incarceration, or to submit the records himself.  All efforts to obtain these records must be documented in the claims file.

5.  The AOJ should review the record again, to specifically include any evidence submitted since the last statement of the case was issued.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




